DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 10/11/2022.
Claims 1 and 3 remain pending in the application.

Drawings
The drawings filed on 10/11/2022 is objected to because even though they are listed as drawings, it is believed that they are part of the Remarks and should not be labeled as drawings.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0073772) in view of O’Neil (US 6,111,190) and Wang (US 2016/0048008 or ‘008).
Addressing claim 1, Wang discloses an inflatable non-imaging CPC based solar concentrator system (fig. 2) comprises an inflatable non-imaging CPC concentrator with a domed transparent top cover 20 and a flat transparent bottom cover 30.

Wang is silent regarding the limitation a flexible domed divergent Fresnel lens is attached onto the domed transparent cover of the inflatable non-imaging CPC concentrator.

O’Neil discloses Fresnel lens 8 is attached onto the domed cover 10 (fig. 3).  The Fresnel lens has a series of prism like structures with the apex pointing inwardly.  Wang ‘008 discloses in fig. 3 light concentrating structure comprises a series of prism like structures similarly to those of O’Neil that act as a divergent lens (figs. 3-4); therefore, the evidence provided by Wang ‘008 indicates that the Fresnel lens of O’Neil is a divergent Fresnel lens.

Wang ‘008 further discloses the divergent lenses allow CPC structure with small acceptance angle concentrates the incident light with a large concentration ratio and the prism array changes the direction of incident light into the acceptance half-angle of the CPC structure.  Additionally, the increase in acceptance angle of the CPC concentrator enables the CPC concentrator to operate as a tracking-free non-imaging system of concentration with high concentration ration (Wang ‘008, [0008]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the CPC structure of Wang with the inflatable divergent Fresnel lens attached onto the domed transparent cover as disclosed by O’Neil in order to increase the acceptance angle of the CPC concentrator and enable the CPC concentrator to be tracking-free with high concentration ratio (O’Neil, col. 5 ln 24-39; Wang [0008]).  The modified system of Wang in view of O’Neil and Wang ‘008 includes the inflatable divergent Fresnel lens and non-imaging CPC based non-tracking high concentration ratio solar concentrator system as claimed.  Furthermore, the modified system of Wang in view of O’Neil and Wang ‘008 is structurally capable of inducing the claimed behavior of light in the limitation “wherein sunlight including beam light and diffuse light obliquely incident onto the domed divergent Fresnel lens, the oblique incident sunlight is deflected to change its direction (as disclosed by Wang ‘008 in fig. 3), and consequently change its original incident angle relative to the CPC concentrator from large to small (Wang ‘008, fig. 3), then eventually fall in the acceptance half-angle of the CPC and to be concentrated by the CPC in large concentration ratio (Wang ‘008, fig. 3 and [0008,0033-0034]).

Addressing claim 3, O’Neil discloses the flexible divergent Fresnel lens is made of clear transparent silicon rubber (col. 4 ln 39-41) and it is attached to the domed transparent cover in the claimed manner as discussed above in the rejection of claim 1.  Therefore, the limitation of current claim would have been obvious to one of ordinary skill in the art based on the teaching of Wang, O’Neil and Wang ‘008.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        11/28/2022